—In a proceeding to invalidate a petition designating Daniel Bagliore, et al., as candidates in a primary election to be held on September 12, 1995, for the Republican Party positions of Male and Female Member of the Republican State Committee, Delegates and Alternate Delegates to the 2nd Judicial District Republican Convention, and Republican Party County Committee Member from the 41st Assembly District, the appeal is from a judgment of the Supreme Court, Kings County (Kramer, J.), dated August 9,1995, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The appellants challenged the designating petition, claiming that certain of the candidates for the position of Republican Party County Committee Member from the 41st Assembly District did not knowingly consent to having their names *776placed on the ballot. The petition was properly dismissed since all of the candidates signed written consent forms which clearly stated that each "consent[ed] to be a candidate for the party position of Republican Party County Committee Member” (see, Matter of Gambino v Melillo, 218 AD2d 771 [decided herewith]; cf., Matter of Richardson v Luizzo, 64 AD2d 942, affd 45 NY2d 789; Matter of Valli v Walker, 175 AD2d 895, 896). Bracken, J. P., O’Brien, Santucci, Joy and Friedmann, JJ., concur.